DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Status of Claims

In the amendment dated 15 March 2021, the following has occurred: Claim 1 has been amended. 
Claims 1-10, 13-17, and 19-20 are currently pending and have been examined.

Notice to Applicant
In light of the specification [0049] and [00105]-[00106], an insurance payor may be an uninsured patient, an insurance company, or even a provider.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No.62/409,467, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-2, 9-11, and 13-20 are not entitled to the benefit of the prior application. For claim 1, the provisional application lacks sufficient disclosure for “mapping and sending the parsed and extracted elements from the eligibility and benefits responses to a cost calculator”, “collecting, calculating, and/or estimating corresponding provider contracted rates”, and “sending the collected, calculated, and/or estimated corresponding provider contracted rates to the cost calculator”. For claim 2, the provisional application lacks sufficient disclosure for “translating eligibility and benefits responses, contracted rates, and calculated out-of- pocket costs into human .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10, 13-17, and 19-20) which recite steps of receiving a query initiated by an insured patient that identified an insurance payor for the insured patient, identifying one or more providers required for the requested procedure, translating the query into a corresponding electronic data interchange eligibility and benefits inquiry, sending each electronic data interchange eligibility and benefits inquiry to the insurance payor, receiving a corresponding electronic data interchange eligibility and benefits response from the insurance payor, parsing and extracting elements from the eligibility and benefits responses, mapping and sending the parsed and extracted elements from the eligibility and benefits responses, accessing a dynamic and responsive rules engine to apply payor-specific criteria, calculating corresponding provider contracted rates, 
These steps present cost bundles to insured patients, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 13-17, and 19-20, reciting particular aspects of presenting cost bundles to insured patients).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as translating the query into a corresponding electronic data interchange eligibility and benefits inquiry for each of the one or more providers amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0025] to [00130], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a corresponding electronic data interchange eligibility and benefits response from the insurance payor amounts to mere data gathering, and mapping and sending the parsed and extracted elements from the eligibility and benefits responses to a cost calculator amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims 2-10, 13-17, and 19-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 13-17, and 19-20   additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 8-10 reciting additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as sending each electronic data interchange eligibility and benefits inquiry to the insurance payor, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculating payor-procedure-patient-providers-specific out-of-pocket costs using the elements parsed, extracted, mapped, and sent to the calculator from the electronic data interchange eligibility and benefits responses and the collected, calculated, and/or estimated provider contracted rates, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US20140067406A1) in view of Ketchel et al. (US20160253731A1).
Regarding claim 1, Hyatt discloses that identifies an insurance payor for the insured patient, a requested procedure that has not yet occurred, and an insured patient ([0006] “In a further embodiment, a computer system has a computer processor, a computer-readable medium, and one or more software modules stored on the computer-readable medium, the modules being configured to perform a method of facilitating a transaction among a surgical provider, a medical device provider, and a payor, involving medical devices needed for a surgical procedure to be conducted by the surgical provider. [0021] In accordance with certain embodiments of the invention discussed herein, the term “payor,” or other similar term or phrase, encompasses an entity that pays for a given patient's medical services. In the specific embodiments described here the payor may be an insurer (including an entity that performs health care benefits administration on behalf of an insurer, such as a self-insuring entity, and government insurers), the patient, or both, but it should be understood the payor may be another type of entity. An insurer may be referred to as a “health plan.” ”)
identifying one or more providers required for the requested procedure ([0005 lines 1-9] “In one embodiment of a method for facilitating a transaction among a surgical provider, a medical device provider, and a payor, involving medical devices needed for a surgical procedure to be conducted by the surgical provider, procedure identification and diagnosis information related to the surgical procedure is received from a surgical provider of a plurality of surgical providers at a computer system that is accessible by the plurality of surgical providers remote from the computer system.”)
translating the query into a corresponding electronic data interchange eligibility and benefits inquiry for each of the one or more providers ([0110 lines 4-14] “At 602, the device provider processes one or more purchase orders (512) received from the surgical facility or the transaction entity. Based on the purchase order and possibly an agreement between the device provider and the transaction entity, the device provider determines its pricing for the devices and the party to be billed..…through its electronic data interchange (EDI) system and configures a transaction record in its computer system 118 and database 134.”)
sending each electronic data interchange eligibility and benefits inquiry to a payor ([0071 lines 4-8] “Having set up the case in its system (FIG. 3), the transaction entity, via module 152 at 402, sends certain case data from the transaction entity's case transaction record to the payor, as indicated by the arrow extending from 402 to 404 in FIG. 4.”)
receiving a corresponding electronic data interchange eligibility and benefits response from the insurance payor ([0092 lines 1-4] “As described above, revenue to the transaction entity is received from the payor, typically a private insurer, insurer administrator or government insurer, and possibly in combination with the patient.”)
parsing and extracting elements from the eligibility and benefits responses ([0038 lines 12-16] “Transaction entity administrator(s) 106, analyzing and processing data related to the transactions.” [0041 lines 2-5] “Display 115 may present applications for electronic communications and/or data extraction, uploading, downloading, etc. and may display diagnostic data, procedure data, notifications, etc. as described herein.”)
mapping and sending the parsed and extracted elements from the eligibility and benefits responses to a cost calculator ([0027 lines 6-10] “Prior to a procedure, a surgical facility sends to the transaction entity information that identifies the procedure, the surgeon's identity, and patient diagnosis information for the procedure, which has been provided by the surgeon.” [0078] “In the embodiments described herein, the system estimates cost based on a predetermined relationship between the transaction entity and the surgical procedure to which the case is directed. In these examples, the predetermined relationship is comprised of historical data in database 114 that relates past surgical procedures to their associated costs, e.g. as measured on a per-procedure basis or calculated based on costs associated with medical devices actually used in the past procedures.”)
collecting, calculating, and/or estimating corresponding provider contracted rates  ([0028 lines 19-25] “Based on a predetermined cost profile established by agreement between the transaction entity and one or more providers of these types of devices, and/or based on historical data relating to cost of similar devices in the event no provider agreement is in place or can the transaction entity estimates a cost to provide the implant able medical devices in a given transaction. “ [[0078] “In the embodiments described herein, the system estimates cost based on a predetermined relationship between the transaction entity and the surgical procedure to which the case is directed. In these examples, the predetermined relationship is comprised of historical data in database 114 that relates past surgical procedures to their associated costs, e.g. as measured on a per-procedure basis or calculated based on costs associated with medical devices actually used in the past procedures.”)
sending the collected, calculated, and/or estimated corresponding provider contracted rates to the cost calculator (Note: In this citation, the surgical facility or surgical provider is viewed to be the “main” provider of the medical procedure) ([0108] “At 508, the surgical facility may prepare purchase orders for the implantable medical devices it needs for the surgery.…. Where the surgical facility sends the purchase orders, the device provider may bill the surgical facility (causing the transaction entity to later compensate the surgical facility, as discussed below), or the provider may bill the transaction entity if the device provider and the transaction entity have a pre-existing agreement that accommodates billing under such circumstances.… the device provider may have (at 512) purchase orders for some or all of the implantable medical devices the surgical facility needs for the surgery. “ [0090 lines 21-35] “Alternatively, where procedures are associated with higher-level codes such as HCPCS or DRG codes, the historical records allow association identifies the actual costs associated with those codes, averages the costs, and associates the average cost in the present case transaction record with the procedure/diagnosis code combinations that respectively correspond to the higher-level codes. In the worksheet, this cost may be indicated as a cost adjustment that simply adds to the cost the worksheet otherwise calculated by accumulating costs associated with devices for other code combinations in the record.”);
calculating payor-procedure-patient-providers-specific out-of-pocket costs using the elements parsed, extracted, mapped, and sent to the calculator from the electronic data interchange eligibility and benefits responses and the collected, calculated, and/or estimated provider contracted rates ([0078] “In the embodiments described herein, the system estimates cost based on a predetermined relationship between the transaction entity and the surgical procedure to which the case is directed. In these examples, the predetermined relationship is comprised of historical data in database 114 that relates past surgical procedures to their associated costs, e.g. as measured on a per-procedure basis or calculated based on costs associated with medical devices actually used in the past procedures.”)   
causing the payor-procedure-patient-providers-specific out-of-pocket costs to be presented to the insured patient ([0041] “Display 115 may present applications for electronic communications and/or data extraction, procedure data, notifications, etc. as described herein.”)

Hyatt does not explicitly disclose however Ketchel teaches receiving a query initiated by an insured patient ([0082] “In one example, when the user selects the option within drop-down menu 302 to search for a particular service offered by provider users registered with the system, the user can then proceed to enter the name of the service within search entry field 304. In exemplary embodiments, navigation and search service 124 can be configured to, as the user enters the name of the service to be searched, identify and provide corresponding suggested entry completions in association with search entry field 304 (for instance, by comparing the entered characters with the various service names included in the respective information records for healthcare services that are maintained in available services database 114 g).”)
identifying one or more unrelated providers required for the requested procedure ([0059] “For each service for which an information record is created, various items of information relevant to the service, such as name, procedure detail, one or more medical specialties with which the procedure is commonly associated.” [0085] “…an option to refine the results according to one or more particular specialties of the physician that will perform the service.”)
accessing a dynamic and responsive rules engine to apply payor-specific criteria, associated with and specific to the eligibility and benefits provided by the insurance payor for the insured patient, to the eligibility and benefits inquiry ([0100] “Referring now to FIG. 3C, a screen shot illustrating an example of a GUI provided by a healthcare service information page 320 implemented by navigation and search service 124 for a particular healthcare service is provided….. Likewise, information that is presented in cost comparison graphic 324 can be generated based on the average cost information included in the respective information record that is maintained for the particular service in available services database 114 g (for example, to present a display of average prices for the service for patients that are uninsured and/or have a high deductible insurance plan in comparison with an average price for purchasing the service through offers from providers registered with server system 110).”)
including an insurance payor-specific algorithm that accounts for the variations in payor specific data returned ([0137] “For the purpose of selecting the one or more of the virtual fund objects presently assigned to the user in the respective account information record to use for facilitating the processing of payment of the purchase price for the offered product, virtual payment system manager 170 can be implemented to utilize any suitable algorithm or rules-based decision making process in exemplary embodiments…… virtual fund objects that are presently assigned to the user in the respective account information record for user to use for facilitating the 

Note: examples would be patients that are uninsured or have a high-deductible plan ([0100].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that receives information from an insured patient, identifies different providers for a patient’s request, and utilizes software to account for variations in certain payor data such as cost. The motivation for the combination of prior art elements is to facilitate purchases of services and products [See Ketchel, Abstract].
Regarding claim 5, Hyatt discloses the electronic data interchange eligibility and benefits inquiry is sent to the insurance payor and the corresponding response is received from the insurance payor through a third-party clearinghouse and/or trading partner ([0146] “At 1062, drawing from an insurer account 1064, the insurer makes a payment to the transaction 
Regarding claim 6, Hyatt discloses elements of the electronic data interchange eligibility and benefits response are selected for use in the cost calculation ([0028] “Based on a predetermined cost profile established by agreement between the transaction entity and one or more providers of these types of devices, and/or based on historical data relating to cost of similar devices in the event no provider agreement is in place or can be predicted for a given device, the transaction entity estimates a cost to provide the implantable medical devices in a given transaction.”)
Regarding claim 7, Hyatt discloses the elements of the electronic data interchange eligibility and benefits response are parsed for use in the cost calculation 
Regarding claim 8, Hyatt discloses wherein provider contracted rates are collected and calculated from public and/or private third-party sources ([0078] “In the embodiments described herein, the system estimates cost based on a predetermined relationship between the transaction entity and the surgical procedure to which the case is directed. In these examples, the predetermined relationship is comprised of historical data in database 114 that relates past surgical procedures to their associated costs, e.g. as measured on a per-procedure basis or calculated based on costs associated with medical devices actually used in the past procedures.”)
Regarding claim 9, Hyatt discloses wherein provider contracted rates are supplied by the providers ([0005 lines 23-25] “From the computer system, instructions to reimburse the surgical provider costs borne by the surgical provider for medical devices actually used in the surgical procedure are transmitted.”)
Regarding claim 13, Hyatt discloses wherein a rule dictates that procedure identity defines a number and type of eligibility inquiries needed to calculate comprehensive out-of-pocket cost ([0072] “For example, the payor may make a qualified response because the patient’s insurance policy requires pre-authorization for one or more types of medical procedures. Such requirements are included in the received insurance information, and so in these circumstances, module 152 identifies such procedures (CPT codes) and the corresponding pre-authorization requirements (e.g. specific relevant medical reports) from the received 
Regarding claim 20, Hyatt discloses wherein, if the insurance payor is Medicare, the calculation of cost includes deductible and coinsurance ([0070 lines 4-15] “A payment bundle defines a global case rate for a specific provider group which might consist of multiple individual providers, e.g., a facility, surgeon, anesthesiologist, etc.”)     
Claims 2-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US20140067406A1), in view of Ketchel et al. (US20160253731A1), Saliman et al. (US20170372029A1), and further in view of Etasoft Inc. (Beginners Guide to Edi X12).
Regarding claim 2, Hyatt in view of Ketchel does not explicitly disclose however Saliman teaches repeating the translating, inquiring, sending, receiving, parsing, extracting, mapping, sending, and calculating steps for a plurality of provider combinations for a plurality of provider combinations ([0348] “In many cases, process 1200 may be repeated with a plurality of patients so as to determine an average, or weighted, effectiveness score for a treatment provider and/or treatment facility across the plurality of 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that repeats the process of determining the personalized out-of-pocket costs for healthcare service bundles. The motivation for the combination of prior art elements is to make treatments effective [See Saliman, Abstract].

Hyatt in view of Ketchel and Saliman does not explicitly disclose however Etasoft Inc. teaches translating eligibility and benefits responses, contracted rates, and calculated out-of-pocket costs into human readable language ([pg.2 paragraph 4] “EDI X12 is governed by standards released by ASC X12 (The Accredited Standards Committee). Each release contains set of message types like invoice, purchase order, healthcare claim, etc. Each message type has specific number assigned to it instead of name. For example: an invoice is 810, purchase order is 850 and healthcare claim is 837.”)
 [pg. 10] “Key EDI transactions are:
* 837: Medical claims with subtypes for Professional, Institutional, and Dental varieties.
* 820: Payroll Deducted and Other Group Premium Payment for Insurance Products 

* 270/271: Eligibility inquiry and response 
* 276/277: Claim status inquiry and response 
* 278: Health Services Review request and reply”
[pg. 11] “Basic EDI system components are:....Etasoft Mini Translator….files”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to translate eligibility and benefits responses, contracted rates, and calculated out-of-pocket costs into human readable language. The motivation for the combination of prior art elements is to exchange specific data between two or more trading partners into a language that is understandable [See Etasoft Inc., pg. 2].
Regarding claim 3, Hyatt in view of Ketchel does not explicitly disclose however Etasoft Inc. teaches wherein the electronic data interchange eligibility and benefits inquiry is an Electronic Data Interchange Eligibility and Benefits Inquiry 270 (EDI 270) ([pg. 10] “Key EDI transactions are:….
* 270/271: Eligibility inquiry and response”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention define the response is an EDI 270. The motivation for the combination of prior art elements is to 
Regarding claim 4, Hyatt in view of Ketchel  does not explicitly disclose however Etasoft Inc. teaches wherein the electronic data interchange eligibility and benefits response is an Electronic Data Interchange Eligibility and Benefits Responses 271 (EDI 271) ([pg. 10] “Key EDI transactions are:….
* 270/271: Eligibility inquiry and response”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention define the response is an EDI 271. The motivation for the combination of prior art elements is to exchange specific data between two or more trading partners into a language that is understandable [See Etasoft Inc., pg. 2].
Regarding claim 14, Hyatt in view of Ketchel does not explicitly disclose however Saliman teaches the procedure is knee replacement then the number of inquiries is four and the types of eligibility inquiries needed are surgeon, facility, anesthesia, and physical therapy ([0239 lines 4-7] “For example, interface 1702 provides a question 1720 to the patient (who is scheduled to receive a hip replacement treatment) “after 6-9 blocks (about 1 mile) please describe how you would walk”.” [0361 lines 1-3] “In one embodiment, a treatment may be provided by more than one treatment provider (e.g., a surgeon and a physical therapist or a surgeon and an a knee replacement with implant A, implant B, and implant C.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that associates the knee procedure with a set number of inquiries. The motivation for the combination of prior art elements is to make treatments effective [See Saliman, Abstract].
Regarding claim 15, Hyatt in view of Ketchel does not explicitly disclose however Saliman teaches wherein a rule dictates that if the procedure is hip replacement then the number of inquiries is four and the types of eligibility inquiries needed are surgeon, facility, anesthesia, and physical therapy ([0239 lines 4-7] “For example, interface 1702 provides a question 1720 to the patient (who is scheduled to receive a hip replacement treatment) “after 6-9 blocks (about 1 mile) please describe how you would walk”.” [0361 lines 1-3] “In one embodiment, a treatment may be provided by more than one treatment provider (e.g., a surgeon and a physical therapist or a surgeon and an anesthesiologist).” [0388 lines 1-5] “In this way, treatment providers, treatment administrators, treatment facilities can use the data provided in a table like Table 1 to make decisions regarding which primary and secondary treatments may be most effective for a particular treatment.”

.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US20140067406A1) in view of Ketchel et al. (US20160253731A1) and further in view of Sohal (US20070250343A1).
Regarding claim 10, Hyatt in view of Ketchel does not explicitly disclose however Sohal teaches the limitation of wherein provider contracted rates are supplied by the insurance payor ([0021 lines 3-10] “In accordance with an embodiment, the system allows the payor to specify a maximum fee that can be charged for each of the medical imaging services provided by the service providers. In such an embodiment, the fees charged by service providers for medical imaging services, included in the service provider information, cannot exceed corresponding maximum fees specified by the payor.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where provider contracted rates are specified by the payors. The motivation for the combination of prior art elements is to reduce the costs of medical goods and services [See Sohal, Abstract].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US20140067406A1) in view of Ketchel et al. (US20160253731A1) and further in view of Hunter et al. (US20070299043A1).
Regarding claim 16, Hyatt discloses … facility… ([0022 lines 1-7] “In accordance with certain embodiments of the invention, the term "surgical provider” encompasses an entity providing surgical service to a patient. The term may encompass a surgical facility, such as a hospital or non-hospital surgery center (e.g. inpatient hospital, outpatient hospital, or ambulatory surgery center), a surgeon or surgeon practice, or both.”);

Hyatt in view of Ketchel does not explicitly disclose however Hunter teaches wherein a rule dictates that if the procedure is penile implant then the number of inquiries is three and the types of eligibility inquiries needed are surgeon…and anesthesia [0011 lines 5-8] “The combination of rifampin and minocycline has also been shown to reduce the incidence of clinical infection when used as a prophylactic coating on penile implants.” [0036 lines 5-8] “The physical, mechanical, chemical, and resorption characteristics of the coating enhance the clinical performance of the mesh and the surgeon’s ability to implant the device.” [0028 lines 1-3] “FIG. 4 graphically depicts the time course of dermal anesthesia from 1x2 cm surgically implanted, polyarylate meshes containing 7.5 mg/cm bupivacaine.”)

.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US20140067406A1) in view of Ketchel et al. (US20160253731A1) and further in view of Putnam et al. (US20160259916A1).
Regarding claim 17, Hyatt in view of Ketchel does not explicitly disclose however Putnam teaches wherein a rule dictates that if the procedure is gallbladder removal then the number of inquiries needed is four and the types of eligibility inquiries needed are surgeon, facility, anesthesia, and pathology ([0050 lines 35-39] “For example, in a laparoscopic appendectomy cohort, the primary intervention may be the removal of the appendix, but if a secondary intervention of gallbladder removal is also done, this encounter may no longer meet the definition of the laparoscopic appendectomy cohort and will not be assigned to this cohort. “ [0066 lines 1-7] “The report may be organized and/or filtered to illustrate comparisons of outcomes, costs and/or supply utilization with respect to one or more health care systems (e.g., a group of hospitals, clinics, surgical suites, offices, etc.), one or more sites (e.g., hospital(s)) and/or one or more healthcare providers (e.g., physician(s), surgeon(s), physicians assistant(s), nurse(s), etc.).” [0096 lines 53-55] “Clinical post-anesthesia care unit (PACU) time, average PACU charge, therapy costs, imaging costs, and other costs.”

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that associates the gall bladder removal procedure with a set number of inquiries. The motivation for the combination of prior art elements is to identify a specific health care intervention and creating a health care cohort for the specific health care intervention [See Putnam, Abstract].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (US20140067406A1) in view of Ketchel et al. (US20160253731A1) and further in view of Sultan et al. (US8756075B1).
Regarding claim 19, Hyatt in view of Ketchel does not explicitly disclose however Sultan teaches wherein a rule dictates that the network participation of surgeon, anesthesiologist, facility, and other providers is determined ([Col. 5 lines 42-50] “An instruction is generated to compensate the surgical provider based on the compensation amount. From the computer system, a request is submitted to the payor for reimbursement of the entity based on the actually used medical device.” [Col. 4 lines 4-7] “A payment bundle defines a global case rate for a specific provider group which might 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that determines the network participation of a surgeon, anesthesiologist, facility, and other providers for a medical procedure. The motivation for the combination of prior art elements is to create patient episodes of care and triggering associated payment bundles during the claim adjudication process facilitating real-time claim pricing in accordance with payment bundle rules to facilitate episodic payment in place of pay-for-service payment intervention (See Sultan, Abstract).

Response to Arguments

Applicant’s arguments filed on 15 March 2021 have been fully considered but are not fully persuasive.
Regarding the priority, the applicant asserts that all the claims are entitled to the earliest priority date and further states that if the 
Regarding the 101 rejection, the applicant argues on pages 5 that the limitations for claim 1 under Step 2A Prong 2 are technical in nature because the problem involves the ability to manipulate data from multiple queries to arrive at a desired result. The applicant points to [0120-0122] and Figure 19 as support for describing the problem which is solved through the dynamic and responsive rules engine in claim 1.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the problem being solved is not the ability to manipulate data from multiple sources, but a non-technological problem directed to costs as disclosed by the applicant in [0002]-[0003] of the specification. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). Examiner asserts that the claims of the present application neither improve the functioning of a computer nor even solve a technological problem. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant argues on pages 6 that Ketchel does not disclose the newly added limitation of claim 1. Specifically, the applicant asserts that Ketchel provides only generic insurance information that is not specific to the insurance payor for the user as noted in [0116] of the applicant’s specification. The applicant asserts that the use of Geographic Practice Cost Indices (GPCIs), which are standard cost structures that are not specific to the user. Applicant states the added limitations are specific to the insured patient 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that new paragraphs from Ketchel have been cited to teach the newly added limitations. Specifically, [0100] has been cited which describes a cost comparison for patients who have a high deductible insurance plan. Additionally, paragraph [0137] has been cited to disclose the payor specific algorithm (tailored to patients with high deductible plans for example) which accounts for variations in the payor data returned by ensuring that the “amount of virtual funds is at least equal to the corresponding amount of available virtual funds specified in the purchase information submitted by the customer user for the purchase.” This way, for example, any variations in out-of-pocket costs ([0113] of applicant’s specification) can be accounted for by the algorithm ensuring that the appropriate funds are available or are equal to the purchase information.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626